Title: To James Madison from Robert Patterson, 20 April 1813
From: Patterson, Robert
To: Madison, James


Sir
Mint of the U. States April 20th. 1813.
It becomes my heart-affecting duty, to announce to you, the decease of Doctor Rush.
He died yesterday evening, after a short
   
   Typhus fever.

 illness of six days. By his death the office of Treasurer of the Mint has become vacant: such arrangements, however, may be made that no material inconvenience or impediment in the operations of this Institution will be experienced for two or three weeks, should the vacancy not be sooner supplied. I have, Sir, the honour to be, with the most perfect respect & esteem, your obedient, faithful servant
R. Patterson
